Citation Nr: 0629798	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-37 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition, status post right knee arthroplasty.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  A prior June 2003 rating 
decision has been consolidated into the current rating 
decision on appeal.  The veteran testified at a Board 
videoconference hearing in June 2006.  
 
The Board observes that the veteran's claims folder was 
apparently lost or misplaced by the RO.  Although the claims 
folder has been reconstructed, previously obtained SMRs are 
no longer available, and prior final rating decisions with 
respect to the issues on appeal are missing.  Notwithstanding 
the missing rating decision(s), the RO and the veteran have 
characterized the issues on appeal as claims to reopen based 
on new and material evidence (see January 2002 claim).  At 
this time, there is currently not enough evidence to reopen 
the claims.  However, the Board finds that a remand is 
warranted for the reasons addressed below - in order to 
obtain missing records, and to pursue additional development.  
To avoid any prejudice stemming from the missing records, the 
veteran must be afforded every benefit of assistance from the 
VA.          

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran was originally represented by the Disabled 
American Veterans organization.  Subsequently, he was 
represented by the Veterans of Foreign Wars (VFW).  However, 
VFW revoked their power of attorney in April 2006 on the 
basis that VFW declines representation for any veteran after 
the VA Form 9 has been completed, as was the case here.  
Subsequently, during the June 2006 Board video hearing, a 
representative of the Arkansas Department of Veterans Affairs 
assisted the veteran.  The representative at the video 
hearing indicated to the undersigned that representation by 
the Arkansas Department of Veterans Affairs would continue 
until a final Board decision was reached.  However, there is 
no power of attorney (VA Form 21-22) for the Arkansas 
Department of Veterans Affairs in the claims folder.  

In response to a recent request sent to the veteran to 
clarify his representation in July 2006, the veteran 
submitted a VA Form 21-22 dated and signed by the veteran in 
August 2006 that reappointed VFW as the veteran's 
representative.  However, this form was not acknowledged by 
VFW, and given their previous position on the matter, likely 
would be rejected.  

A remand is required so that the RO may verify whether the 
veteran intends to be represented by the Arkansas Department 
of Veterans Affairs, and if so, that he must submit a VA Form 
21-22 for this organization.  

Second, a remand is warranted for missing service medical 
records (SMRs).  The Board observes that the RO has 
previously secured the veteran's SMRs, but that the claims 
folder was apparently lost.  Although the claims folder has 
been reconstructed, the previously obtained SMRs are no 
longer available.  See March 2003 response from the National 
Personnel Records Center (NPRC).  The claims on appeal were 
subsequently denied by the same RO on the basis that there 
was no evidence that any current right knee or back disorders 
were related to service.  

At the June 2006 videoconference hearing, the veteran and his 
representative cited copies of SMRs that appear to reflect 
treatment for both back and right knee disorders during 
service (transcript at page 5).  The veteran and his 
representative at the hearing were instructed by the 
undersigned to submit these SMRs with a waiver of RO 
consideration.  Neither the veteran nor his representative 
complied by submitting the SMRs to the RO.  Such records may 
provide new and material evidence to reopen the veteran's 
claims. 

In a disability compensation claim, VA is required to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity. 38 
U.S.C.A. § 5103A(c)(1).  When VA attempts to obtain records 
from a federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2005).  The standard for the VA is high.  Board 
decisions are routinely vacated by the Court in order to make 
efforts to obtain such records, even when the situation 
indicates that such records may not exist. 

Further, in circumstances in which the veteran's SMRs are 
missing or destroyed, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision...."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

On remand, the RO must notify the veteran to submit whatever 
SMRs he has in his possession, or any other records relevant 
to his claim.  Any records that the veteran can submit by 
himself will greatly reduce the time it will take to fully 
adjudicate his claims.  In addition, it is essential for the 
RO to make every effort to obtain whatever SMRs may exist at 
other locations.  Given the importance of the inpatient SMRs 
at issue, the Board finds it necessary to remand the claims 
to ensure that all proper avenues for securing these records 
have been pursued and to afford the veteran every benefit of 
assistance from the VA.    

Third, during his June 2006 videoconference hearing 
testimony, the veteran has indicated that he received recent 
treatment for his back condition through May 2006 at the VA 
Medical Center (VAMC) in Little Rock, Arkansas.  In addition, 
the veteran indicated he has been treated for his right knee 
condition at the same facility since 1991.  Yet, the claims 
folder does not contain these records.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  38 U.S.C.A. § 
5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2005).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Because any record of additional treatment for the 
veteran's back and right knee conditions would be relevant to 
the current inquiry, the RO should take appropriate steps to 
determine whether relevant VA medical records exist, and if 
so, to obtain them on remand. 

Fourth, the RO should provide the veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
complies with United States Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
for either condition on appeal is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

With regard to new and material evidence, the Board notes 
that the veteran has already been provided with a June 2005 
VCAA notice letter that appears compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).     

The veteran is asked to assist, if possible, in providing 
information on or obtaining any outstanding private medical 
records showing treatment for back and right knee conditions. 

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   

2.	The RO should notify the veteran that 
the Veterans of Foreign Wars has 
previously declined to represent the 
veteran.  The RO should then verify 
whether the veteran intends to be 
represented by the Arkansas Department 
of Veterans Affairs, and if so, the RO 
should notify the veteran that he must 
submit a VA Form 21-22 for this 
organization.

3.	The RO should attempt to secure the 
veteran's missing SMRs from the 
veteran.  All attempts to secure these 
SMRs must be documented in the claims 
folder and comply with the VCAA.  The 
veteran is asked to assist by 
providing copies of the SMRs that he 
currently has in his possession to the 
RO.      
     
4.	The RO should contact the VAMC in 
Little Rock, Arkansas and attempt to 
secure all the veteran's medical 
records showing treatment for back 
and right knee conditions from 1991 
through the present.  All attempts to 
secure these records, and any 
response received, must be documented 
in the claims folder.  The veteran is 
asked to assist, if possible, in 
obtaining these records, and any 
additional relevant private medical 
records.  

5.	After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured 
since the January 2006 supplemental 
statement of the case (SSOC).  The RO 
should indicate, if possible, when 
these claims were last denied.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and any 
representative he designates a SSOC 
and afford the applicable opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


